Citation Nr: 1548908	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 2000.  He died in March 2011.  The appellant in this case is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, for the Roanoke, Virginia RO. 

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge.  A July2014 letter informed her that her hearing was scheduled for September 2014.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

The Board has reviewed the electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died on March [redacted], 2011.  His death certificate lists the immediate cause of death as a gunshot wound to the head.  The doctor who completed the death certificate indicated that the death was a suicide.

At his time of death, service connection was in effect for chronic bronchitis, rated as 30 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling, degenerative joint disease of the left ankle, rated as 10 percent disabling; degenerative joint disease of the right ankle, rated as 10 percent disabling; residuals of a left knee strain, rated as 10 percent disabling; degenerative joint disease of the cervical spine, rated as 10 percent disabling; degenerative joint disease of the lumbar spine, rated as 10 percent disabling; bilateral glaucoma, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; hiatal hernia, rated as 10 percent disabling; benign essential tremors, rated as 10 percent disabling; degenerative joint disease of the right shoulder, rated as 10 percent disabling; degenerative joint disease of the left shoulder, rated as 10 percent disabling; degenerative joint disease of the right elbow, rated as 10 percent disabling; degenerative joint disease of the left elbow; rated as 10 percent disabling; degenerative joint disease of the right wrist, rated as 10 percent disabling; degenerative joint disease of the left wrist, rated as 10 percent disabling; degenerative joint disease of the right hand and fingers, rated as 10 percent disabling; degenerative joint disease of the left hand and fingers, rated as 10 percent disabling; degenerative joint disease of the right hip, rated as 10 percent disabling; degenerative joint disease of the left hip, rated as 10 percent disabling; status post septoplasty, rated as noncompensably disabling; hemorrhoids, rated as noncompensably disabling; bilateral inguinal hernia repair with excision of left cord lipoma, rated as noncompensably disabling; thrombocytopenia, rated as noncompensably disabling; degenerative joint disease of the bilateral fid-foot and toes, rated as noncompensably disabling; and degenerative joint disease of the thoracic spine, rated as noncompensably disabling.  He had a combined disability rating of 100 percent.

The private treatment records reflect that the Veteran suffered from widespread body pain due to his service connected disabilities.  See, e.g., private treatment record from November 2010.  The appellant has asserted that the Veteran's suicide was a direct result of his disabilities and the depression he felt from his severe and chronic pain.  See May 2014 VA form 9.  A VA medical opinion should be obtained to consider if the Veteran's chronic pain played any causative role in his death on either a direct or secondary basis.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion.  The examiner should review the record.  The examiner should be requested to opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's service connected disabilities (to include the resulting chronic pain) contributed substantially or materially to death.  The examiner is specifically requested to discuss the appellant's assertion that the Veteran's suicide was a direct result of his disabilities and the depression he felt from his severe and chronic pain.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  

3.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




